Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made as of the 6th day of November 2014 between Foot Locker, Inc. (the
“Company”), a New York corporation with its principal office located at 112 West
34th Street, New York, New York, and Richard A. Johnson (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company believes that the establishment and maintenance of a sound
and vital management of the Company is essential to the protection and
enhancement of the interests of the Company and its shareholders;

 

WHEREAS, the Company wishes to provide for the continued employment of the
Executive with the Control Group, and the Executive is willing to commit himself
to continue to serve the Company, on the terms and conditions herein provided;
and

 

WHEREAS, this Agreement supersedes any employment agreement, severance plan,
policy and/or practice of the Company in effect on the date hereof for the
Executive.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1. Definitions. The following terms shall have the meanings set forth in this
section as follows:

 

(a) “Affiliate” shall mean the Company and any entity affiliated with the
Company within the meaning of Code Section 414(b) with respect to a controlled
group of corporations, Code Section 414(c) with respect to trades or businesses
under common control with the Company, Code Section 414(m) with respect to
affiliated service groups and any other entity required to be aggregated with
the Company under Section 414(o) of the Code. No entity shall be treated as an
Affiliate for any period during which it is not part of the controlled group,
under common control or otherwise required to be aggregated under Code Section
414.

 

(b) “Beneficiary” shall mean the individual designated by the Executive, on a
form acceptable by the Committee, to receive benefits payable under this
Agreement in the event of the Executive’s death. If no Beneficiary is
designated, the Executive’s Beneficiary shall be his spouse, or if the Executive
is not survived by a spouse, the Executive’s estate.

 

(c) “Board” shall mean the Board of Directors of the Company.

 

(d) “Cause” shall mean (with regard to the Executive’s Termination of Employment
with the Control Group): (i) the refusal or willful failure by the Executive to
substantially perform his duties, (ii) with regard to the Control Group or any
of their assets or businesses, the Executive’s dishonesty, willful misconduct,
misappropriation, breach of fiduciary

 



duty or fraud, (iii) the willful breach by the Executive of any material
provision of this Agreement, which breach is not cured within ten (10) business
days from the date of the Company’s notice of the occurrence of such breach to
the Executive, or (iv) the Executive’s conviction of a felony (other than a
traffic violation) or any other crime involving, in the sole discretion of the
Committee, moral turpitude.

 

(e) “Change in Control” shall have the meaning set forth in Appendix A attached
hereto.

 

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended and as
hereafter amended from time to time.

 

(g) “Committee” shall mean the Compensation and Management Resources Committee
of the Board or an administrative committee appointed by the Compensation and
Management Resources Committee.

 

(h) “Competition” shall mean participating, directly or indirectly, as an
individual proprietor, stockholder, officer, employee, director, joint venturer,
investor, lender, or in any capacity whatsoever (within the United States of
America or in any other country where any of the Executive’s former employing
members of the Control Group does business) in (A) a business in competition
with the retail, catalog, or on-line sale of athletic footwear, athletic apparel
and sporting goods conducted by the Control Group (the “Athletic Business”), or
(B) a business that in the prior fiscal year supplied product to the Control
Group for the Athletic Business having a value of $20 million or more at cost to
the Company or any of its subsidiaries or affiliates; provided, however, that
such participation shall not include (X) the mere ownership of not more than 1
percent of the total outstanding stock of a publicly held company; or (Y) the
performance of services for any enterprise to the extent such services are not
performed, directly or indirectly, for a business in competition with the
Athletic Business or for a business which supplies product to the Control Group
for the Athletic Business.

 

(i) “Control Group” shall mean the Company and its Affiliates.

 

(j) “Good Reason” shall mean (with respect to an Executive’s Termination of
Employment with the Control Group):

 

(i) Prior to a Change in Control, (A) a reduction in the Executive’s rate of
base salary as payable from time to time, other than a reduction that occurs in
connection with, and in the same percentage as, an across-the-board reduction
over any three-year period in the base salaries of all senior executives of the
Company and where the reduction is less than 20 percent of the Executive’s base
salary measured from the beginning of such three-year period; or (B) a material
and adverse change in the nature and status of the Executive’s authority or
responsibilities, except temporarily as a result of the Executive’s disability,
illness or other absence.

 

(ii) On or after a Change in Control, (A) any reduction in the Executive’s rate
of base salary as payable from time to time; (B) a failure of the Company to

 



continue in effect the benefits applicable to, or the Company’s reduction of the
benefits applicable to, the Executive under any benefit plan or arrangement
(including without limitation, any pension, life insurance, health or disability
plan) in which the Executive participates as of the date of the Change in
Control without implementation of a substitute plan(s) providing materially
similar benefits in the aggregate to those discontinued or reduced, except for a
discontinuance of, or reduction under, any such plan or arrangement that is
legally required, and provided that in either such event the Company provides
similar benefits (or the economic effect thereof) to the Executive in any manner
determined by the Company; or (C) any material demotion of the Executive or any
material reduction in the Executive’s authority or responsibility, except
temporarily as a result of the Executive’s disability, illness or other absence.

 

(iii) At any time, (A) a reduction in the Executive’s annual bonus
classification level other than in connection with a redesign of the applicable
bonus plan that affects all comparably situated senior executives of the
Company; (B) the failure of any successor to the Company to assume in writing
the obligations hereunder; or (C) the Company’s failure to renew this Agreement.

 

(k) “Non-Competition Period” shall mean (i) the period the Executive is employed
by the Control Group and (ii) at any time prior to a Change in Control, the two
(2) year period commencing on the Termination Date.

 

(l) “Retirement” shall mean separation from service with the Control Group in
accordance with Section 409A on or after the date that the Participant’s age
added together with his or her Years of Service equals or exceeds the sum of
sixty-five (65).

 

(m) “Salary” shall mean an Executive’s base cash compensation rate for services
paid to the Executive by the Company or an Affiliate at the time of his
Termination of Employment from the Control Group. Salary shall not include
commissions, bonuses, overtime pay, incentive compensation, benefits paid under
any qualified plan, any group medical, dental or other welfare benefit plan,
noncash compensation or any other additional compensation but shall include
amounts reduced pursuant to an Executive’s salary reduction agreement under
Sections 125, 132(f) or 401(k) of the Code (if any) or a nonqualified elective
deferred compensation arrangement to the extent that in each such case the
reduction is to base salary.

 

(n) “Section 409A” shall mean Section 409A of the Code including the regulations
issued thereunder by the Department of the Treasury.

 

(o) “Substantially All of the Assets of the Company” shall mean at least 66
percent of the total gross fair market value of the assets of the Company
immediately prior to the acquisition by a non-related third party, determined
without regard to any liabilities associated with such assets.

 

(p) “Termination Date” shall mean in the case of the Executive’s death, the date
of death, or in all other cases, the date specified in the Notice of Termination
of Employment; provided, however, that if the Executive’s Termination of
Employment is due to

 



disability as provided in Section 7(b), the date specified in the Notice of
Termination of Employment shall be at least thirty (30) days from the date the
Notice of Termination of Employment is given to the Executive.

 

(q) “Termination of Employment” shall mean separation from service with the
Control Group in accordance with Section 409A for any reason, including, but not
limited to retirement, death, disability, resignation or dismissal with or
without Cause; provided, however, that if an Employer is no longer a member of
the Control Group and the Participant is transferred in connection with the sale
of the assets of an Employer and the successor assumes the obligations hereunder
in accordance with Section 13 hereof, a Termination of Employment shall not
occur until termination of employment with the new control group.

 

2. Term. The initial term of this Agreement shall commence on December 1, 2014
and shall end on January 31, 2018 (the “Initial Term”), unless further extended
or sooner terminated as hereinafter provided. Unless the Company notifies
Executive or Executive notifies the Company on or before January 31, 2017 with
regard to the Initial Term, and any January 31 of any year thereafter, with
regard to renewal terms, that the term shall not be extended, then as of such
date, the term of the agreement shall be automatically extended for an
additional year. The Initial Term together with any renewal terms are
hereinafter referred to as the “Employment Period.” In no event, however, shall
the term of the Executive’s employment extend beyond the date of the Executive’s
actual retirement under a retirement plan of the Company.

 

3. Position and Duties. The Executive shall serve as President and Chief
Executive Officer of the Company, reporting to the Board. Executive shall have
such responsibilities, duties, and authority as are commensurate with his status
as President and Chief Executive Officer as may from time to time be determined
or directed by the Board. The Executive shall devote substantially all of his
working time and efforts to the business and affairs of the Company and its
Affiliates; provided however, that the Executive may serve on the boards of
directors of other for-profit corporations, if such service does not conflict
with his duties hereunder or his fiduciary duty to the Company or its Affiliates
and the Board consents in advance to such service, which consent shall not be
unreasonably withheld. It is further understood and agreed that nothing herein
shall prevent the Executive from managing his passive personal investments
(subject to applicable Company policies on permissible investments), and
(subject to applicable Company policies) participating in charitable and civic
endeavors, so long as such activities do not interfere in more than a de minimis
manner with the Executive’s performance of his duties hereunder.

 

4. Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based at the principal executive offices of the
Company in the New York metropolitan area, or such other place in the United
States to which the Company may hereafter relocate its principal executive
offices, except for required travel on Company business.

 



5. Compensation and Related Matters

 

(a) Salary. During the Employment Period, the Company shall pay to the Executive
a Salary at such rate per year as may be fixed by the Committee from time to
time, but in no event at a rate of less than $1,000,000 per year, such salary to
be paid in accordance with the Company’s normal payroll practices (the “Base
Salary”).

 

(b) Expenses. During the Employment Period, subject to Section 20 hereof, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
and customary expenses incurred by the Executive in performing services
hereunder, including all expenses of travel and living expenses while away from
home on business or at the request of and in the service of the Company or an
Affiliate, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Company.

 

(c) Other Benefits. (i) During the Employment Period, the Company shall maintain
in full force and effect, and the Executive shall be entitled to continue to
participate in, all of the employee benefit plans and arrangements in effect on
the date hereof in which the Executive participates or plans or arrangements
providing the Executive with at least equivalent benefits thereunder. These
shall include, without limitation, (1) Company-paid life insurance in the amount
of Executive’s annual Base Salary, (2) long-term disability insurance coverage
of $25,000 per month; (3) annual out-of-pocket medical expense reimbursement of
up to $7,500 per year; (4) reimbursement for financial planning expenses of up
to $9,000 per year, and (5) participation in the Supplemental Executive
Retirement Plan. The Company shall not make any changes in such plans or
arrangements that would adversely affect the Executive’s rights or benefits
thereunder; provided, however, that such a change may be made, including
termination of such plans or arrangements, to the extent permitted by the
respective plan or arrangement, if it occurs pursuant to a program applicable to
all comparably situated senior executives of the Company and does not result in
a proportionately greater reduction in the rights of or benefits to the
Executive as compared with any other comparably situated senior executive of the
Company.

 

(ii) During the Employment Period, the Executive shall be entitled to
participate in or receive benefits under any employee benefit plan or
arrangement made available by the Company in the future to its comparably
situated senior executives and key management employees, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plans and arrangements. Nothing paid to the Executive under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the Base Salary payable to the Executive pursuant to
Section 5(a). Any payments or benefits payable to the Executive hereunder in
respect of any calendar year during which the Executive is employed by the
Company for less than the entire year shall, unless otherwise provided in the
applicable plan or arrangement, be prorated in accordance with the number of
days in such calendar year during which he is so employed.

 

(iii) During each fiscal year of the Employment Period, the annual bonus payable
to the Executive at target under the Annual Incentive Compensation Plan (the
“AICP”) shall be 125 percent of the Executive’s then-current Base Salary,
prorated as of December 1, 2014 with regard to the 2014 fiscal year.

 



(iv) The Executive shall be entitled to twenty (20) vacation days in each
calendar year, pro-rated for any partial year. Unused vacation days shall be
forfeited. The Executive shall also be entitled to all paid holidays and
personal days given by the Company to its executives.

 

(v) Subject to Section 20 hereof, during the Employment Period, the Company
shall reimburse Executive the costs associated with an automobile of a type to
be reasonably agreed upon by the Company and Executive, such costs to include
monthly lease payments, garaging, insurance, fuel and maintenance; provided,
however that the total amount of such payments shall not exceed $40,000 per
calendar year.

 

(vi) Subject to Section 20 hereof, during the Employment Period, the Company
shall reimburse Executive for reasonable costs which he incurs for use of a car
service for transportation in the New York metropolitan area.

 

(vii) Provided that the Executive continues to be employed by the Company from
the date hereof until December 1, 2014, effective December 1, 2014, Executive
shall be granted shares of restricted stock having a value of $1 million (as
determined by the Committee), pursuant to, and subject to the provisions of, the
Foot Locker 2007 Stock Incentive Plan, amended and restated as of May 21, 2014
(the “Stock Incentive Plan”) and the terms and conditions of a restricted stock
agreement, such shares of restricted stock to become unrestricted on December 1,
2017, subject to the Executive’s continued employment by the Company or an
Affiliate from the date of grant through such December 1, 2017.

 

(viii) Provided that the Executive continues to be employed by the Company from
the date hereof until December 1, 2014, effective December 1, 2014, Executive
shall be granted a nonqualified stock option having value of $1 million (as
determined by the Committee), pursuant to, and subject to the provisions of, the
Stock Incentive Plan and the terms and conditions of a nonstatutory stock option
award agreement, such option to vest in three equal installments on the first,
second, and third anniversary of the grant date, subject to the Executive’s
continued employment by the Company or an Affiliate from the date of grant
through each of such dates.

 

(ix) As used herein in this Agreement, “comparably situated senior executives”
shall mean corporate officers holding the position of Senior Vice President or
higher.

 

6. Offices. Subject to Sections 3 and 4, the Executive agrees to serve without
additional compensation, if elected or appointed thereto, as a director of the
Company and any of its Affiliates and in one or more executive offices of any of
the Company’s Affiliates.

 

7. Termination of Employment. The Executive’s employment hereunder may be
terminated without any breach of this Agreement only upon the following
circumstances:

 

(a) Death. The Executive’s employment hereunder shall automatically terminate
upon his death.

 



(b) Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness as determined by the Company in its sole discretion, the
Executive shall have been absent from his duties hereunder on a full-time basis
for a period of six consecutive months, and within 30 days after written Notice
of Termination of Employment is given (which may occur before or after the end
of such six month period) shall not have returned to the performance of his
duties hereunder on a full-time basis, the Company may immediately terminate the
Executive’s employment hereunder.

 

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause by, at any time at its election within six months after the Company shall
obtain knowledge of the grounds for termination, giving the Executive notice of
its intention to terminate the Executive for Cause and stating the date of
Termination of Employment and the grounds for termination.

 

(d) Good Reason. The Executive may terminate his employment hereunder for Good
Reason upon 30 days’ prior written notice to the Company; provided, however,
that prior to a Change in Control, if the Company corrects the matter that has
given rise to the Good Reason event, and makes the Executive whole for any loss
to the Executive resulting from such Good Reason event, the Executive may not so
terminate his employment.

 

(e) Without Cause. The Company may terminate the Executive’s employment
hereunder without Cause upon 30 days’ prior written notice to the Executive.

 

Any Termination of Employment by the Company or by the Executive (other than
termination pursuant to Section 7(a)) shall be communicated by written Notice of
Termination of Employment to the other party hereto in accordance with Section
19. For purposes of this Agreement, a “Notice of Termination of Employment”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for Termination of Employment under
the provision so indicated. Notwithstanding anything in this Agreement to the
contrary, if the Company becomes obligated to make any payment to the Executive
pursuant to the terms hereof, then this Agreement shall remain in effect until
all of the Company’s obligations hereunder are fulfilled.

 

8. Benefits Upon Termination of Employment.

 

(a) Death. In the event of the Executive’s Termination of Employment with the
Control Group due to his death, the Company shall pay any amounts due to the
Executive under Section 5 through the date of his death in accordance with the
payment provisions of Section 5 and Section 13.

 

(b) Disability. In the event of the Executive’s Termination of Employment with
the Control Group under Section 7(b), the Company shall pay any amounts due to
the Executive under Section 5 through the Termination Date in accordance with
the payment provisions of Section 5 and shall have no other obligation to the
Executive or his dependents

 



other than amounts due, if any, under the Company’s long-term disability plan,
and any benefits offered by the Company under its then policy to employees who
become disabled while employed by the Company.

 

(c) Cause. In the event the Executive’s employment with the Control Group is
terminated for Cause, the Company shall pay any amounts due to the Executive
under Section 5 through the Termination Date in accordance with the payment
provisions of Section 5 and shall have no other obligation to the Executive or
his dependents other than any amounts, if any, due to Executive under its then
existing policies to employees whose employment is terminated for Cause or under
the specific terms of any welfare, pension, fringe benefit or incentive plan.

 

(d) Without Cause or For Good Reason. (i) Subject to Sections 8(d)(ii) and 12
relating to the Executive’s timely execution and non-revocation of the Release
(as defined in Section 8(d)(ii)) and, to the extent applicable, subject to
Section 20, in the event the Executive’s employment with the Control Group is
terminated by the Company without Cause, or the Executive terminates employment
with the Control Group within 60 days after the occurrence of a Good Reason
event with regard to the Executive, the Company shall make the following
payments and provide the following benefits to Executive: (A) a lump sum payment
of 52 weeks’ salary (the “Clause A Payment”); (B) beginning on the first
anniversary of the Termination Date and continuing until the earliest of (i) the
twenty-fourth month following the Termination Date, (ii) his death, or (iii) his
breach of the provisions of Section 9 hereof, the Company shall make payments to
Executive, no less frequently than monthly, calculated at his then-applicable
annual rate of Base Salary (the “Clause B Payments”); (C) the Company shall pay
to Executive, with respect to the fiscal year in which such termination occurs,
the annual bonus that Executive would otherwise have earned under the AICP
applicable to Executive if such termination had not occurred, prorated as of the
Termination Date (the “Clause C Payment”); (D) with respect to each
non-completed long-term performance period for which Executive received a
long-term incentive award, the Company shall pay to Executive the long-term
incentive payment (in cash and stock, as applicable) that the Executive
otherwise have earned with respect to such performance periods if such
termination had not occurred, prorated as of the Termination Date (the “Clause D
Payment”); (E) with respect to any completed long-term performance period for
which Executive earned a long-term incentive payout that is unvested as of the
Termination Date, the Company shall vest and pay the Executive such earned
payout (in cash and stock, as applicable) (the “Clause E Payment”); and (F)
subject to Section 20 hereof, the Company shall provide Executive for a period
of one year following the Termination Date with outplacement at a level
commensurate with that provided by the Company to other comparably situated
senior executives (the “Clause F Services”).

 

(ii) The Executive shall receive payment of the Clause A Payment in a lump sum
payment within 10 days following the six-month anniversary of the Termination
Date, provided that the Executive has signed and returned to the Company the
release provided for in Section 12 in a form acceptable to the Company (the
“Release”). The Release shall be provided to the Executive within seven (7) days
following the Termination Date. In order to receive his severance benefit under
Section 8(d)(i), the Executive will be required to sign the Release within
twenty-one (21) or forty-five (45) days after the date it is provided to him,
whichever is applicable under applicable law, and not revoke the Release within
the seven (7) day period

 



following the date the Executive signs the Release. If the Company has not
received from the Executive an effective Release as of the six-month anniversary
of the Termination Date, no severance benefit shall be paid to the Executive.
Subject to Section 20, to the extent applicable, the Clause B Payments, each of
which shall be a separate payment for purposes of Section 409A, shall commence
on the last business day of the month in which falls the one year anniversary of
the Termination Date (unless such business day is such anniversary date, in
which case, the Clause B Payments shall commence on the next succeeding business
day); the Clause C Payment shall be paid at the same time as other annual
bonuses for the fiscal year in which the Termination Date occurs are paid (but
in no event later than two and one-half months following the end of the fiscal
year in which the employment of Executive is terminated), subject to, and in
accordance with the terms and conditions of the AICP, including the achievement
of the applicable performance goals; the Clause D Payment and Clause E Payment
shall be paid at the same time and in the same manner as the long-term incentive
payments under the Long-Term Incentive Plan and the 2007 Stock Incentive Plan,
as applicable, are made for the applicable performance periods, subject to, and
in accordance with the terms and conditions of the Long-Term Incentive Plan and
the 2007 Stock Incentive Plan, including, without limitation, the achievement of
the applicable performance goals and expiration of applicable vesting periods.

 

(e) Following a Change in Control. Notwithstanding anything to the contrary
contained herein, if, within 24 months following a Change in Control, the
Executive’s employment with the Control Group is terminated without Cause or if
the Executive terminates employment with the Control Group within sixty (60)
days after the occurrence of a Good Reason event with regard to the Executive,
in lieu of the amounts that would otherwise be payable to Executive under
Sections 8(d)(i)(A) through (B) above and subject to Sections 8(d)(ii) and 12
relating to the Executive’s timely execution and non-revocation of the Release
and, to the extent applicable, subject to Section 20, the Company shall pay
Executive an amount equal to two times the sum of his Base Salary and annual
bonus at target, such amount to be paid to him in a lump sum within 10 days
following the Termination Date. The restrictions on Competition and no-hire
contained in Sections 9(a) and 9(b), respectively, shall not apply.

 

(f) The Executive shall not be entitled to continue to participate in any group
disability or voluntary accidental death or dismemberment insurance plan he
participated in prior to his Termination Date and shall not accrue additional
benefits under any pension plan of the Company or an Affiliate (whether or not
qualified under Section 401(a) of the Code) following his Termination Date,
provided, however, that to the extent provided for under any applicable plan,
the amount of any Severance Benefit may be included in the Executive’s earnings
for purposes of calculating the Executive’s benefit under the Foot Locker
Retirement Plan, the Foot Locker Excess Cash Balance Plan, and the Foot Locker
401(k) Plan.

 

(g) In the event of the Executive’s death after becoming eligible for the Clause
A Payment, Clause C Payment, Clause D Payment or Clause E Payment described in
Section 8(d) and prior to payment of such amount, such payments shall be paid to
the Executive’s Beneficiary.

 

(h) Notwithstanding anything else herein, to the extent the Executive would be
subject to the excise tax under Section 4999 of the Code on the amounts in
Section 8(d) and

 



such other amounts or benefits he received from the Company and its Affiliates
required to be included in the calculation of parachute payments for purposes of
Sections 280G and 4999 of the Code, the amounts provided under this Agreement
shall be automatically reduced to an amount one dollar less than that which,
when combined with such other amounts and benefits required to be so included,
would subject the Executive to the excise tax under Section 4999 of the Code if,
and only if, the reduced amount received by the Executive on a net after-tax
basis after taking into account federal, state and local income and social
security taxes at the maximum marginal rates would be greater than the unreduced
amount to be received by the Executive on a net after-tax basis after taking
into account federal, state and local income and social security taxes at the
maximum marginal rates minus the excise tax payable under Section 4999 of the
Code on such amount and the other amounts and benefits received by the Executive
and required to be included in the calculation of a parachute payment for
purposes of Sections 280G and 4999 of the Code.

 

9. Non-Competition and Confidentiality.

 

(a) The Executive agrees that he shall not engage in Competition during the
Non-Competition Period, subject to the Company’s option to waive all or any
portion of the Non-Competition Period.

 

(b) The Executive acknowledges that, during the course of his employment with
the Company, due to the nature of the position he occupies he will have access
to confidential information of the Company concerning its executives and
employees, including, but not limited to, their background, experience,
education, training, capabilities, and potential. He agrees, therefore, that if
his employment is terminated at any time prior to a Change in Control (a) by the
Company for any reason or (b) by the Executive for any reason, he shall not, for
a two-year period beginning on the Termination Date, intentionally recruit,
solicit or induce any employee or employees of the Control Group to terminate
their employment with, or otherwise cease their relationship with, the former
employing members of the Control Group where such employee or employees do in
fact so terminate their employment.

 

(c) The Executive shall not at any time during the term of this Agreement, or
thereafter, communicate or disclose to any unauthorized person, or use for the
Executive’s own account, nonpublic information of any kind concerning the
Company or any of its subsidiaries or affiliates, including, but not limited to,
nonpublic information concerning finances, financial plans, accounting methods,
strategic plans, operations, personnel, organizational structure, methods of
distribution, suppliers, customers, client relationships, marketing strategies,
real estate strategies or the like. In the event of the termination of
Executive’s employment, Executive shall, on or before the Termination Date,
return all Confidential Information in his possession, in whatever form, to the
Company. It is understood, however, that the obligations set forth in this
paragraph shall not apply to the extent that the aforesaid matters (a) are
disclosed in circumstances in which the Executive is legally required to do so
or (b) become generally known to and available for use by the public other than
by the Executive’s wrongful act or omission.

 

(d) The Executive agrees that any breach by him of the terms of Section 9 would
result in irreparable injury and damage to the Company for which the Company
would

 



have no adequate remedy at law; the Executive therefore agrees that in the event
of a breach or threatened breach by the Executive of the provisions of Section
9, the Company shall be entitled to an immediate injunction and restraining
order to prevent such breach or threatened breach or continued breach by the
Executive, including any and all persons and entities acting for or with the
Executive, without having to prove damages, in addition to any other remedies to
which the Company may be entitled at law or in equity. The terms of this
paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including but not limited
to the recovery of damages from the Executive. The Executive and the Company
further agree that the provisions of the covenant not to compete are reasonable
and that the Company would not have entered into this Agreement but for the
inclusion of such covenant herein. If any provision of the covenants set forth
in Section 9 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
over the maximum period of time, range of activities or geographic area as to
which it may be enforceable.

 

(e) The provisions of Section 9 shall survive any termination of this Agreement
and the existence of any claim or cause of action by the Executive against the
Control Group, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements of Section 9.

 

10. No Duty to Mitigate/Set-off. The Company agrees that if the Executive’s
employment with the Control Group is terminated during the term of this
Agreement, the Executive shall not be required to seek other employment or to
attempt in any way to reduce any amounts payable to the Executive by the Company
pursuant to this Agreement. Further, the amount of the severance benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive or benefit provided to the Executive as the result of
employment by another employer or otherwise. Except as otherwise provided in
this Agreement, the Company’s obligations to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive. The Executive shall retain any and all rights under all
pension plans, welfare plans, equity plans and other plans, including other
severance plans, under which the Executive would otherwise be entitled to
benefits.

 

11. Withholding. The Company shall have the right to make such provisions as it
deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state, or local income or other taxes incurred by reason of
payments pursuant to this Agreement. In lieu thereof, the Company shall have the
right to withhold the amount of such taxes from any other sums due or to become
due from the Company or an Affiliate to the Executive upon such terms and
conditions as the Committee may prescribe.

 

12. Release. In consideration of the Executive’s entitlement hereunder to a
severance benefit which exceeds the severance benefit provided for under the
Company’s standard severance program and as a condition of receiving any
severance benefit hereunder with regard to a Termination of Employment occurring
prior to a Change in Control, the Executive shall be

 



required to provide the Company with a release of all claims of the Executive
(except with regard to claims for payment of benefits specifically payable or
provided hereunder which have not been paid as of the effective date of the
release, claims for vested accrued benefits or claims under COBRA) of any kind
whatsoever against the Control Group, its past or present officers, directors
and employees, known or unknown, as of the date of the release. The release
shall be in such form as may reasonably be specified by the Company.

 

13. Successors; Binding Agreement. In addition to any obligations imposed by law
upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree in writing to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive shall die while any amount would still be payable to
the Executive hereunder if the Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s Beneficiary, or the executors,
personal representatives or administrators of the Executive’s estate.

 

14. Termination of Prior Agreement. The Senior Executive Employment Agreement
entered into between the Company and the Executive dated March 18, 2010 is
hereby terminated without any further obligation of the parties thereto.

 

15. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Company. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
All references to sections of the Code or any other law shall be deemed also to
refer to any successor provisions to such sections and laws.

 

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

17. Severability. If any provisions of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

 

18. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or the breach thereof, other than injunctive relief pursuant to
Section 9, shall be settled by arbitration, conducted before a panel of three
arbitrators in New York, New York, or

 



in such other city in which the Executive is then located, in accordance with
the rules of the American Arbitration Association then in effect. The
determination of the arbitrators, which shall be based upon a de novo
interpretation of this Agreement, shall be final and binding and judgment may be
entered on the arbitrators’ award in any court having jurisdiction. The costs
assessed by the American Arbitration Association for arbitration shall be borne
by the Company.

 

19. Notice. Any notice to either party hereunder shall be in writing, and shall
be deemed to be sufficiently given to or served on such party, for all purposes,
if the same shall be given personally delivered to such party, or sent to such
party by registered mail, postage prepaid, in the case of the Executive, at his
principal residence address as shown in the records of the Company, and in the
case of the Company, to the General Counsel, Foot Locker, Inc., 112 West 34th
Street, New York, New York 10120

 

Either party may change the address to which notices are to be sent to such
party hereunder by written notice of such new address given to the other party
hereto. Notices shall be deemed given when received if delivered personally or
three days after mailing if mailed as aforesaid.

 

20. Section 409A. This Agreement is intended to comply with, or be exempt from,
Section 409A and all provisions hereof shall be construed in a manner to so
comply. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year and (iii) such payments shall
be made on or before the last day of the Executive’s taxable year following the
taxable year in which the expense was incurred. The parties further agree that
there is no guarantee as to the tax consequences of payments provided for
hereunder.

 

21. Governing Law. The validity, interpretation, construction, enforcement and
performance of this Agreement shall be governed by the laws of the State of New
York without regard to its conflicts of laws principles. For purposes of Section
9, the Executive consents to the jurisdiction of state and federal courts in New
York County.

 

22. Notwithstanding anything herein to the contrary, the Executive agrees that
incentive compensation, as defined under the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and such regulations as are promulgated
thereunder from time to time (“Dodd-Frank”), payable to him under the Company’s
bonus plans, this Agreement or any other plan, arrangement or program
established or maintained by the Company shall be subject to any clawback policy
adopted or implemented by the Company in respect of Dodd-Frank, or in respect of
any other applicable law or regulation.

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive’s hand has hereunto been set as of the date first set forth
above.

 

  FOOT LOCKER, INC.             By: /s/ Paulette Alviti       Paulette Alviti  
    Senior Vice President and       Chief Human Resources Officer              
/s/ Richard A. Johnson       Richard A. Johnson  

 



APPENDIX A

 

Change in Control

 

A Change in Control shall mean any of the following:

 

(A) the merger or consolidation of the Company with, or the sale or disposition
of all or Substantially All of the Assets of the Company to, any person or
entity or group of associated persons or entities (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange
Act”)) (a “Person”) other than (a) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) fifty percent (50%) or
more of the combined voting power of the voting securities of the Company or
such surviving or parent entity outstanding immediately after such merger or
consolidation; or (b) a merger or capitalization effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly (as determined under
Rule 13d-3 promulgated under the Exchange Act), of securities representing more
than the amounts set forth in (B) below;

 

(B) the acquisition of direct or indirect beneficial ownership (as determined
under Rule 13d-3 promulgated under the Exchange Act), in the aggregate, of
securities of the Company representing thirty-five percent (35%) or more of the
total combined voting power of the Company’s then issued and outstanding voting
securities by any Person (other than the Company or any of its subsidiaries, any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or any company owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their ownership of
Common Stock of the Company) acting in concert; or

 

(C) during any period of not more than twelve (12) months, individuals who at
the beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (⅔) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof.

 

This definition is intended to constitute a change in ownership or effective
control of a corporation or change in the ownership of a substantial portion of
the assets of a corporation, in each case, as defined under Section 409A, and
shall be construed in a manner consistent with such intent.

 